Title: To Thomas Jefferson from John Thomson Mason, 4 May 1823
From: Mason, John Thomson
To: Jefferson, Thomas


Dear Sir
Indian Fields. Bath Cty Ky
May 4. 1823
Mr José A. Miralla, a distinguished South American patriot, wishes to see & know you—the great apostle of liberty. An enlightened foreigner, seeking in our country a knowledge of our free institutions and collecting maxims of political Science from our wisest Statesmen, has a passport to the good feelings & kind offices of every patriot & philanthropist. With you he will want no other recommendation than that be is a fellow labourer, longo intervallo, in the great cause of human liberty, a scholar & a gentleman; and as such, I beg leave to make him known to you,With sentiments of profound regard & veneration, I tender you the salutations of grateful friendship.John Thomson Mason Jun